DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/23/20 has been entered.  Claims 1- 6, 10- 15 and 19- 20 are amended.  Claims 1- 20 are pending and being addressed by this Action.  
Response to Arguments
Applicant’s Amendment including the newly added recitation of an inner cutting edge has changed the scope of the claims and has required a reinterpretation of the Ota and Hougen references leading to a new rejection of the claims.
Applicant’s Amendment has obviated the rejections under 35 U.S.C. 112(b) in the Non-Final Office Action mailed 9/18/20.
Applicant's arguments filed 11/23/20 have been fully considered but they are not persuasive. 
In response to applicant’s argument that slots (2c) in Fig. 12 to Ota do not extend between the inner and outer surfaces, the examiner respectfully points out that applicant’s arguments are not commensurate with the scope of the claims.  Claim 1 merely requires that the head portion comprise an inner circumferential surface and an outer circumferential surface.  The claim does not require that the slot extend from the inner-most circumferential surface forming through-hole 15.  Because the slots (2c) are grooves that extend from the outer circumferential surface (O) to the inner 
In response to applicant’s argument that there is no reason to modify Ota to include the teeth of Hougen because P. [0056] to Ota describes an embodiment having a chamfered distal end, the examiner respectfully submits that applicant has inadvertently conflated the embodiment of Fig. 7 described by P. [0056] to Ota with the embodiment of Fig. 12, which is being used in the below rejection.  The embodiment of Fig. 12 has a plurality of grooves 2c that are formed on the side surface of distal end structure 2a and that extend in the longitudinal direction of horn 2 designed to cut bone (See Fig. 12; P. [0068]).  As such, applicant’s argument is irrelevant.
In response to applicant’s argument that there is no motivation to promote radially outward flow of debris as taught by Hougen, the examiner respectfully submits that as both Ota and Hougen are designed to cut hard material such as bone or metal upon rotation of the head portion, finding a solution to congestion of the head portion and heat dissipation is relevant to any hole cutting procedure (See Hougen - - Col. 8, l. 4- 32).  It is further noted that the ultrasonic horn having cutting grooves 2c disclosed by Ota is still a cutting device with the same problems related to the smooth flow of cut material and the strength and durability of the teeth as the cutter taught by Hougen, and as such, a person having ordinary skill in the art would look to the structure of the teeth of a cutter taught by Hougen when contemplating the cutting edges of an ultrasonic cutter such as Ota.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1- 3, 6 and 8- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US Pub No. 2010/0121197 A1) in view of Hougen (US Pat. No. 3,609,056).  Ota and Hougen were cited in the Non-Final Office Action, mailed 9/18/20.

    PNG
    media_image1.png
    906
    770
    media_image1.png
    Greyscale

Regarding claim 1- 3, 6 and 10, Ota discloses an ultrasonic device comprising:
a shaft (2b) (Fig. 12) extending axially between a proximal end and a distal end with said shaft (2b) defining a central lumen (15) (Figs. 2, 5, 9- 11B) configured to apply suction to tissue and (P. [0038] - [0039] - - Suction through-hole 15 is provided to extend through horn 2 as shown in Fig. 2; it is noted that the embodiment in Fig. 12 is a variation of the horn shown in Fig. 5, which has central lumen 15) including a vibration conversion mechanism (17) (Fig. 3) configured to produce combined torsional and longitudinal vibration (Ps. [0041], [0046] - - grooves 17a wound circumferentially around side surface are interpreted under 35 U.S.C. § 112(f) as a vibration conversion mechanism because they are the same structure as the plurality of grooves 28 formed to be wound around the circumferential surface of shaft 1 as in applicant’s specification P. [0032]); and
a head portion (2a) (Fig. 12) extending from said shaft (2b) axially along an axial axis to a distal end with said head portion (2a) comprising an inner circumferential surface (I) (See Annotated Fig. 12), an outer circumferential surface (O) (See Annotated Fig. 12), and a plurality of slots (2c) (Fig. 12) extending from said distal end between said inner (I) and outer (O) circumferential surfaces to form a plurality of teeth (See Annotated Fig. 12 - - showing two teeth full-on facing out of the page and one tooth in-profile facing the left side of the page and one tooth in-profile facing the right side of the page), 
wherein a depth from said outer circumferential surface (O) to said inner circumferential surface (I) defines an inner cutting edge (Edge A, B, C) (See Annotated Fig. 12) configured to slice tissue so as to be suctioned suction sliced tissue into said central lumen (15) (Ps. [0033], [0068] - - horn 2 shown in FIG. 12 cuts the living bone tissue or the like with the edges of grooves 2c due to torsional vibration), and
wherein one of said plurality of teeth comprises a side cutting edge (SCE) (See Annotated Fig. 12) (P. [0068] - - the side surface of distal end structure 2a contributes to cutting) with said side cutting edge (SCE) defined between said outer circumferential surface (O) and a side surface (S) (See Annotated Fig. 12) defining said one of said plurality of slots (2c), said side surface (S) of said one of said plurality of slots (2c) extending between said inner (I) and outer (O) circumferential surfaces of said head portion (2a).
Ota does not disclose 
(claims 1- 3, 6, 10) a plurality of slots having difference in depth between an outer surface and an inner surface defining an inner cutting edge.
However, Hougen teaches a hole cutter having a shaft, a head portion (12) (Figs. 1- 7) and a plurality of slots (48) (Figs. 1- 7) forming teeth (26) (Figs. 1- 7) 
(claim 1) wherein a depth of one of said plurality of slots (48) at said outer circumferential surface (56) (Figs. 1- 7) is greater than a depth of said one of said plurality of slots (48) at said inner circumferential surface (58) (See Figs. 2, 6) (Col. 3, l. 49- 67 - - the radially innermost portion 50 of the gullet inclines upwardly and outwardly from a low point 52 on the inner periphery of wall 16 to the outer periphery of sidewall 16 as at 54) to define an inner cutting edge (38) (Figs. 1- 7);
(claim 2) wherein said one of said plurality of slots (48) is further defined by a sloped surface extending from said inner circumferential surface (58) to said outer circumferential surface (56) to form said inner cutting edge (38) (Figs. 1- 7) at said inner circumferential surface (58);
(claim 3) wherein each of said plurality of teeth (26) comprises a distal end (32, 34) generally triangular in shape (See Fig. 7) (Col. 2, l. 70- 72);
 (claim 6) wherein said one of said plurality of slots  is at an offset angle such that said side cutting edge (36) is at an acute angle relative to an axial direction parallel to the axial axis (See Figs. 2, 6);
(claim 10) wherein each of said plurality of teeth (26) comprises a distal end (32, 34) with surfaces of said distal ends (32, 34) oriented on different planes relative to each other (See Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the head portion associated with Ota to include a depth of one of said plurality of slots at said outer circumferential surface that is greater than a depth of said one of said plurality of slots at said inner circumferential surface to form an inner cutting edge as taught by Hougen because it would provide an inner cutting edge capable of promoting a smooth flow of cut material from the cutting edges in a direction upwardly and radially outwardly (Hougen - -  Col. 3, l. 49- 67).  The motivation for the modification would have been to allow for cutting substantially deeper holes (Hougen - - Col. 7, l. 7- 22).
Ota does not disclose
(claim 1) an inner cutting edge having an inner positive rake angle
However, Hougen teaches a hole cutter having a shaft, a head portion (12) (Figs. 1- 7) and a plurality of slots (48) (Figs. 1- 7) forming teeth (26) (Figs. 1- 7) having 
(claim 1) an inner cutting edge (38) (Figs. 1- 7) having an inner positive rake angle (28) (Figs. 1- 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the inner cutting edge of the one of said plurality of teeth associated with Ota such that it comprises a positive rake angle as taught by Hougen because it would permit the feed and driving loads to be relatively low (Hougen - - Col. 7, l. 27- 48).  The motivation for the modification would have been to contribute very significantly to the life of the cutting edges and speed and ease with which the cutter is advanced (Hougen - - Col. 7, l. 27- 48).
Ota does not include 
(claim 1) a side cutting edge having a side positive rake angle.
However, Hougen teaches a hole cutter having a shaft, a head portion (12) (Figs. 1- 7) and a plurality of slots (48) (Figs. 1- 7) forming teeth (26) (Figs. 1- 7) 
(claim 1) wherein one of said plurality of teeth comprises a side cutting edge (40) (Figs. 1- 7) having a side positive rake angle (30) (Figs. 1- 7) with said side cutting edge (40) defined between said outer circumferential surface (56) and a side surface defining said one of said plurality of slots (48), said side surface of said one of said plurality of slots (48) extending between said inner (58) and outer (56) circumferential surfaces of said head portion (12) (See Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the side cutting edge of the one of said plurality of teeth associated with Ota such that it comprises a side positive rake angle as taught by Hougen because it would permit each one of said plurality of teeth to have a substantial mass directly adjacent the area initially contacting the surface to be cut, and, therefore, has sufficient strength to withstand the axial loading applied to the each one of said plurality of teeth (Hougen - - Col. 6, l. 4- 14).  The motivation for the modification would have been to provide that the portion of each tooth which initially penetrates the surface to be cut is very strong (Hougen - - Col. 6, l. 4- 14).  
Regarding claim 8, Ota in view of Hougen discloses the apparatus of claim 1, Hougen further disclosing wherein said head portion (2a) is hollow (See Fig. 2) (P. [0039]).
Regarding claim 9, Ota in view of Hougen discloses the apparatus of claim 1, Hougen further disclosing wherein said head portion (2a) has a circular cross-sectional shape (See Figs. 4, 12) (Ps. [0045], [0068]).
Regarding claim 11, Ota discloses an ultrasonic device comprising:
a shaft (2b) (Fig. 12) extending axially between a proximal end and a distal end with said shaft (2b) including a vibration conversion mechanism (17) (Fig. 3) to produce combined torsional and longitudinal vibration (Ps. [0041], [0046] - - grooves 17a wound circumferentially around side surface are interpreted under 35 U.S.C. § 112(f) as a vibration conversion mechanism because they are the same structure as the plurality of grooves 28 formed to be wound around the circumferential surface of shaft 1 as in applicant’s specification P. [0032]); and
a head portion (2a) (Fig. 12) extending from said shaft (2b) axially along an axial axis to a distal end with said head portion (2a) comprising an inner circumferential surface (I) (See Annotated Fig. 12), an outer circumferential surface (O) (See Annotated Fig. 12), and a plurality of slots (2c) (Fig. 12) extending from said distal end and between said inner and outer circumferential surfaces to form a plurality of teeth (See Annotated Fig. 12 - - showing two teeth full-on facing out of the page and one tooth in-profile facing the left side of the page and one tooth in-profile facing the right side of the page), 
wherein one of said plurality of teeth comprises a side cutting edge (SCE) (See Annotated Fig. 12) (P. [0068] - - the side surface of distal end structure 2a contributes to cutting) with said side cutting edge (SCE) defined between said outer circumferential surface (O) and a side surface (S) defining said one of said plurality of slots (2c), said side surface of said one of said plurality of slots (S) extending between said inner (I) and outer (O) circumferential surfaces of said head portion (2a).
Ota does not disclose 
(claim 11) a side cutting edge having a side positive rake angle.
However, Hougen teaches a hole cutter having a shaft, a head portion (12) (Figs. 1- 7) and a plurality of slots (48) (Figs. 1- 7) forming teeth (26) (Figs. 1- 7) 
(claim 11) wherein one of said plurality of teeth comprises a side cutting edge (40) (Figs. 1- 7) having a side positive rake angle (30) (Figs. 1- 7) with said side cutting edge (40) defined between said outer circumferential surface (56) and a side surface defining said one of said plurality of slots (48), said side surface of said one of said plurality of slots (48) extending between said inner (58) and outer (56) circumferential surfaces of said head portion (12) (See Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the side cutting edge of the one of said plurality of teeth associated with Ota such that it comprises a side positive rake angle as taught by Hougen because it would permit each one of said plurality of teeth to have a substantial mass directly adjacent the area initially contacting the surface to be cut, and, therefore, has sufficient strength to withstand the axial loading applied to the each one of said plurality of teeth (Hougen - - Col. 6, l. 4- 14).  The motivation for the modification would have been to provide that the portion of each tooth which initially penetrates the surface to be cut is very strong (Hougen - - Col. 6, l. 4- 14).  
Regarding claims 12- 13, 15, 19, Ota further discloses wherein said shaft (2b) defines a central lumen passageway (15) (Figs. 2, 5, 9- 11B), and wherein said one of said plurality of slots (2c) is further defined by an inner cutting edge (Edge A, B, C) (See Annotated Fig. 12) at said inner circumferential surface (I) with said inner cutting edge (Edge A, B, C) configured to slice tissue during the longitudinal vibration (Ps. [0033], [0068] - - horn 2 shown in FIG. 12 cuts the living bone tissue or the like with the edges of grooves 2c due to torsional vibration).
Ota does not disclose
(claims 12- 13, 15, 19) a sloped surface extending from said inner circumferential surface to said outer circumferential surface to form an inner cutting edge.
However, Hougen teaches a hole cutter having a shaft, a head portion (12) (Figs. 1- 7) and a plurality of slots (48) (Figs. 1- 7) forming teeth (26) (Figs. 1- 7) having 
 (claim 12) a sloped surface extending from said inner circumferential surface (58) to said outer circumferential surface (56) to form said inner cutting edge (38) (Figs. 1- 7);
(claim 13) wherein each of said plurality of teeth (26) comprises a distal end (32, 34) generally triangular in shape (See Fig. 7) (Col. 2, l. 70- 72);
 (claim 15) wherein said one of said plurality of slots  is at an offset angle such that said side cutting edge (36) is at an acute angle relative to an axial direction parallel to the axial axis (See Figs. 2, 6);
(claim 19) wherein each of said plurality of teeth (26) comprises a distal end (32, 34) with surfaces of said distal ends (32, 34) oriented on different planes relative to each other (See Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the head portion associated with Ota to include a sloped surface extending from said inner circumferential surface to said outer circumferential surface to form an inner cutting edge as taught by Hougen because it would provide an inner cutting edge capable of promoting a smooth flow of cut material from the cutting edges in a direction upwardly and radially outwardly (Hougen - -  Col. 3, l. 49- 67).  The motivation for the modification would have been to allow for cutting substantially deeper holes (Hougen - - Col. 7, l. 7- 22).
Regarding claim 16, Ota in view of Hougen discloses the apparatus of claim 11, Hougen further disclosing wherein said shaft (2b) and said head portion (2a) are integral, unitary, and one-piece (See Fig. 12) (P. [0068]).
Regarding claim 17, Ota in view of Hougen discloses the apparatus of claim 11, Hougen further disclosing wherein said head portion (2a) is hollow (See Fig. 2) (P. [0039]).
Regarding claim 18, Ota in view of Hougen discloses the apparatus of claim 11, Hougen further disclosing wherein said head portion (2a) has a circular cross-sectional shape (See Figs. 4, 12) (Ps. [0045], [0068]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US Pub No. 2010/0121197 A1) in view of Hougen (US Pat. No. 3,609,056) as applied to claim 1 above, and in further view of Byrley et al. (US Pub. No. 2005/0105981 A1).  Byrley was cited in the Non-Final Office Action, mailed 10/23/19.
Regarding claim 5, Ota in view of Hougen discloses the apparatus of claim 1, but Ota in view of Hougen does not disclose a plurality of slots extending parallel to the axial axis.  However, Byrley teaches straight flutes (338) (Fig. 9) having corresponding straight slots forming teeth (334) (Fig. 9) such that said slots extend axially solely along an axial direction parallel to the axial axis (See Fig. 9) (P. [0035]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the helical flutes having corresponding helical slots of Ota in view of Hougen to straight flutes having corresponding slots that extend axially solely along an axial direction parallel to the axial axis as taught by Byrley because the straight slots are easier to manufacture.  The motivation for the modification would have been to provide time and manufacturing cost advantage (Byrley - - P. [0035]).  Furthermore, because there is no appreciable loss in cutting efficiency and performance when substituting straight flutes for helical flutes, the modification would have yielded predictable results (Byrley - - P. [0035]).  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US Pub No. 2010/0121197 A1) in view of Hougen (US Pat. No. 3,609,056) as applied to claim 1 above, and in further view of Kumar et al. (US Pub. No. 2002/0031745 A1).  Kumar was cited in the Final Office Action, mailed 3/25/20.
Regarding claim 7, Ota in view of Hougen discloses the apparatus of claim 1, but Ota in view of Hougen does not disclose a coating.  However, Kumar teaches a drill having a head portion (10) further comprising a coating disposed on said head portion (10) (P. [0098]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to combine the coating taught by Kumar with the device of Ota in view of Hougen because it would provide a reduced coefficient of friction between the anatomy and the rotating head portion, thereby providing high mechanical hardness, low friction, chemical inertness (biocompatibility), more heat transfer, and other desirable properties (Kumar - - P. [0099]).  The motivation for the modification would have been to improve wear resistance, corrosion resistance, thermal conductivity and biocompatibility (Kumar - - P. [0099]). 
Allowable Subject Matter
Claim 20 is allowed.
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 14, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein said distal cutting edge comprises a distal positive rake angle such that said distal cutting edge is configured to meet tissue at an obtuse angle during the combined torsional and longitudinal vibration.
Regarding claim 20, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein each of the inner cutting edge, the side cutting edge, and the distal cutting edge has a positive rake angle.
It is noted that the closest cited prior art, Ota in view of Hougen discloses an inner cutting edge and a side cutting edge each having a respective positive rake angle.  However, Hougen does not teach or suggest a third cutting edge also have a positive rake angle.  Because the mode of operation of the Hougen cutter depends on a primary and secondary rake angle only, there is no motivation for adding a tertiary rake angle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.R/           Examiner, Art Unit 3771       

/TAN-UYEN T HO/           Supervisory Patent Examiner, Art Unit 3771